The majority opinion confines its conclusion to the facts of this particular case, but as it is a self-invited guest case I cannot agree with their conclusion. Here a "hitch hiker," who asked for a ride, was killed. Suit was instituted against the owner who gave him a ride; by a jury's verdict the wife will receive $11,398 from the person who gave her husband a ride in his car. Whether the finding of the jury that the owner was negligent in driving partly on the wrong side of a curve was correct, it is a safe conclusion that juries will generally so find when such questions are submitted to them.
I would lay down a rule that prevents such questions being submitted — a rule that an owner or driver of a vehicle is liable only for gross negligence or for wanton or wilful injury to self-invited guests, following Massaletti v. Fitzroy,118 N.E. 168. The rule which subjects the owner or driver to damages for injuries to a self-invited guest, in the absence of gross neglect or wantonness, is a very harsh rule for the reason that the self-invited guest is given the same care and attention as the owner and host receives, and, apart from wantonness, should be subjected to the same risk in the operation of the car as *Page 235 
the owner. Recovery by this class of riders is controlled by statute in twenty states, and in others by judicial decisions following the law of bailment. I would follow Cody v. Venzie,263 Pa. 545, 546. Counsel who represented the owner driver presented a clear exposition to this court of the law bearing on this question both in oral argument and printed brief. I am convinced that our rule should be changed, and our State brought into harmony with the majority of other states.